Citation Nr: 9921479	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-44 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for a back condition as 
secondary to the service-connected fractures of the hip.

2. Whether new and material evidence has been submitted to reopen 
a claim for service connection for abdominal injuries to 
include a right inguinal hernia and a right diaphragmatic 
hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
November 1945.  The veteran received a Certificate of Disability 
Discharge in November 1945.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for a back condition 
as secondary to the service-connected hip fractures and denied 
reopening the claim for service connection for abdominal injuries 
to include a right inguinal hernia and a right diaphragmatic 
hernia.  For consistency and economy, the Board employs the term 
"back condition" to represent the nonservice-connected 
degenerative disc disease with osteoarthritis of the hips.  

The Board notes that the United States Court of Appeals for the 
Federal Circuit has held that the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of Veterans 
Appeals (hereinafter "the Court")) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  In 
Colvin, the Court adopted the following test with respect to the 
nature of the evidence which would constitute "material" 
evidence for purposes of reopening of a previously denied claim:  
"there must be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  Colvin, 1 
Vet. App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. West, 12 
Vet. App. 1 (1998), that the standard articulated in 38 C.F.R. 
§ 3.156(a) is less stringent than the one previously employed by 
Colvin, the Board determines that no prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993). 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of these claims has been obtained by the RO.  

2. Competent medical evidence fails to establish that the 
veteran's back condition was caused or aggravated by his 
service-connected hip disability.

3. The RO, in a rating decision of October 1950, denied service 
connection for a right inguinal hernia and a right 
diaphragmatic hernia, on the basis that there was no record of 
the inguinal hernia in-service and that the diaphragmatic 
hernia was of a congenital or developmental origin.  Following 
notification of this adverse determination, the veteran did 
not file an appeal of this rating decision.  That decision 
became final in October 1951.  

4. Relevant evidence added to the record since the October 1950 
RO decision includes VA treatment records and the veteran's 
personal statements.  

5. This evidence is cumulative and redundant; it does not bear 
directly or substantially upon the subject matter now under 
consideration (i.e., whether the right inguinal hernia and the 
right diaphragmatic hernia were incurred in or aggravated by 
military service - as a result of an abdominal injury); and it 
is not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The back condition is not proximately due to the service-
connected hip disability.  38 U.S.C.A. § 5107 (West 1991).

2. Evidence received since the October 1950 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for a right inguinal hernia and a right 
diaphragmatic hernia, claimed as abdominal injuries, which is 
final, is not new and material, and the claim for this benefit 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.	Secondary Service Connection

In essence, the veteran asserts that service connection is 
warranted for his back condition as secondary to the service-
connected hip disability.  The veteran contends that he has 
experienced back pain since his separation from active military 
service.  His back condition now manifests as severe pain and 
limited range of motion of the lumbosacral spine.

In general, service connection may be granted for disability due 
to disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  In 
this case, the back condition may be service-connected if it is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.306, 3.310 (1998); Allen v. Brown, 7 
Vet. App. 439 (1995); Reiber v. Brown, 7 Vet. App. 513 (1995).  
When service connection is granted for a secondary condition, the 
secondary condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1998).

Briefly, in February 1945, the veteran was involved in a car 
accident.  At that time, he was diagnosed with the following: (1) 
fracture of the left ilium, simple, complete, (2) fracture of the 
distal end, simple, complete, right and left pubic rami, (3) 
simple comminuted fractures of the 9th, 10th, and 11th ribs, 
and (4) hematoma, retroperitoneal, left.  The veteran received a 
Certificate of Disability Discharge in November 1945.  In 
December 1945, he was service-connected for a hip fracture.  

In August 1946, the veteran underwent a VA examination.  At that 
time, he complained of tenderness in the region of the right 
ischial tuberosity.  The veteran indicated that his right hip 
ached to a "considerable degree," and that he had occasional 
cramping in the right thigh.  The physical examination showed 
that there was perfect motion in the back, in the hips, and in 
the knees.  According to the examining physician, there was no 
evidence of any fractured ribs, and the veteran's pelvis appeared 
normal.  There was moderate scoliosis of the thoracic vertebrae 
with convexity to the left.  The examiner noted that the 
scoliosis appeared to be of a functional type.  The diagnosis 
included history of a fractured ilium and fractured pubic rami, 
right and left, and that there were no current objective 
residuals.  According to the examiner, the veteran's subjective 
residuals were mild.  

A private medical statement dated in March 1947 from Dr. Raines 
reflects that the veteran is suffering from chronic neuritis of 
both hips with stiffness of the legs due to an injury.  

A VA examination was conducted in June 1948.  At that time, the 
veteran gave a history of his pelvic fractures and his fractured 
ribs.  He stated that at present, his right leg ached and his 
right foot was tender.  According to the veteran, his right knee 
was unstable on uneven terrain.  The physical examination showed 
that there was a normal curvature of the spine.  The examination 
of the veteran's pelvis revealed no abnormalities on inspection 
or palpation.  There was no tilting of the pelvis, and the 
veteran walked without a limp.  The musculature over the entire 
body was well-developed with no evidence of atrophy.  There was a 
moderate amount of genu valgus, particularly on the right.  The 
diagnosis reflected that there were no objective findings 
regarding the residuals of the veteran's fractured ileum and 
pubic rami, right, and his 9th, 10th, and 11th, fractured ribs.  

A private medical statement dated in February 1975 from Dr. Rubin 
reflects osteoarthritis of the hips and is silent as to a limp, 
altered gait, or back pain.  

Outpatient treatment records from the VA Medical Center (VAMC) in 
Los Angeles, show that in September 1990, the veteran complained 
of low back pain.  He stated that two months ago, he had fallen 
in the rain.  According to the veteran, following this accident, 
he developed low back pain.  The records also reflect that the 
veteran was again seen for low back pain in December 1991.  At 
that time, the veteran indicated that he had had chronic back 
pain for years, and that the pain now radiated down his right 
leg.  The diagnosis was sacro-iliac back pain.  VA treatment 
records dated in December 1994 reflect a negative examination, 
full flexion, full straight leg raise, and no obvious pathology.  
The examiner requested that the Magnetic Resonance Imaging done 
at an outside facility 3 years previously be obtained.  A 
December 1994 x-ray of the knees showed moderate degenerative 
arthritis of both knees.  The arthritis primarily involved the 
patella compartment, with sclerotic eburnation and moderate 
spurring of the patella, bilaterally, and some narrowing of the 
patella joint space which indicated the beginning of cartilage 
absorption.  There was no gross effusion, as well as no opaque 
joint mice.  The x-ray of his lumbosacral spine reflected a 
flattening of the dorsal lumbar axis with a flat back contour 
variation; and, marked, severe, and extensive disc degenerative 
disease, which was chronic, at lumbar (L)2 to sacral (S)1, 
evidenced by moderate to marked narrowing of the disc spaces, 
especially at L4-5 and L5-S1.  There was associated marked 
spurring with degenerative compression at L3-L4-L5, which 
indicated an associated marked degenerative spondylosis at the 
level of the involved discs.  There was secondary degenerative 
stenosis of the spinal canal at the L4-5-S1 levels.  The x-ray of 
the pelvis reflected no arthritis of the hips.  There was 
moderate degenerative arthritis that involved the sacroiliac 
joints, bilaterally.  The arthritis was evidenced by sclerotic 
eburnation of the articular surfaces with rather marked, 
inferior, degenerative spurring at the sacroiliac joints, 
bilaterally.  

In February 1995, the veteran underwent a VA examination.  At 
that time, he complained of chronic low back pain and bilateral 
knee pain with weakness.  The physical examination showed that 
the veteran had a negative McMurray's test, bilaterally, as well 
as a negative Drawer test, bilaterally.  There was tenderness 
upon subpatellar palpation, bilaterally.  There was no swelling 
and no deformities on examination.  Forward flexion of the lumbar 
spine was to 85+ degrees, dorsiflexion was to 20 degrees, right 
lateral flexion was to 30 degrees, left lateral flexion was to 30 
degrees, right lateral rotation was to 30 degrees, and left 
lateral rotation was to 30 degrees.  Extension of the right knee 
was zero degrees, and extension of the left knee was zero 
degrees.  Flexion of the right knee was to 120 degrees, and 
flexion for the left knee was to 130 degrees.  The diagnoses 
included history of pelvic fracture with degenerative changes and 
degenerative discogenic disease and spondylosis of the 
lumbosacral spine, with chronic low back pain.  It was the 
examiner's opinion that the veteran's back disorder might have 
been directly related to the past pelvic fracture resulting in a 
chronic abnormal gait which led to the lumbosacral spine 
problems.  In May 1995, the RO denied service connection for a 
back condition on a secondary basis based on the fact that the 
evidence of record did not support the VA examiner's opinion.  

A Veterans Health Administration opinion, dated in May 1999, 
reflects that the examiner carefully reviewed the veteran's 
claims folder.  The examiner concluded that nothing has changed 
from the 1995 rating decision.  The examiner noted that the 
veteran did suffer a motor vehicle accident with a pelvic ring 
injury.  It was a minimally displaced injury that apparently 
healed with no malalignment or leg length discrepancy.  There is 
no documentation whatsoever in the old record of any spinal 
injury.  The examiner added that usually to relate a spine injury 
to a prior pelvic fracture, a marked gait disturbance, or some 
evidence of malunion or blunt trauma to the spine at that time 
would be needed.  Retroperitoneal hematoma alone does not give 
enough evidence that there was actually a spinal injury.  The 
examiner agreed with the rating in 1995 that service connection 
for the spondylosis from L2-S1 should be denied.  

Notwithstanding the comments of the VA examiner in 1995 regarding 
the fact that the back condition might be related to the service 
connected hip disability, the Board finds that the evidence of 
record does not support a finding of service connection on a 
secondary basis for a back condition.  The Board acknowledges the 
veteran's statements as regards his back pain.  While the veteran 
is competent to describe his observations and symptoms, he is not 
competent to establish a causal connection between his present 
back condition and his service-connected hip disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  At most, 
there is a February 1975 diagnosis of osteoarthritis of the hips 
without diagnostic studies.  The Board also observes that the 
veteran sustained an intercurrent injury in 1990, a fall in the 
rain, with complaints of back pain thereafter.  The clinical 
records dated between 1990 and 1994 are all but silent as to a 
nexus or causal relationship between the veteran's current back 
complaints and his service-connected hip disability.  Even so, 
these records are not reflective of an altered gait or a limp 
that could be attributable to the service-connected hip 
disability.  When these medical facts are aggregated with the 
1999 Veterans Health Administration opinion, the preponderance of 
the evidence is against the claim for secondary service 
connection.  Accordingly, service connection for a back condition 
on a secondary basis is denied.

While the Board considered the doctrine of affording the veteran 
the benefit of any existing doubt with regard to this issue on 
appeal, the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1998).


B.	Finality

The RO originally denied service connection for a right inguinal 
hernia and a right diaphragmatic hernia in October 1950, on the 
basis that there was no record of the inguinal hernia in-service 
and the diaphragmatic hernia was of a congenital or developmental 
origin.  The veteran did not appeal the rating decision.  That 
decision became final in October 1951.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  Therefore, once a 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d. 1380, 1383 (Fed.Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step analysis.  
Winters v. West, 12 Vet. App. 203, (1999) (explaining the holding 
in Elkins v. West, 12 Vet. App. 209 (1999)).  First, the Board 
must determine whether the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156(a).  If the Board determines 
that the submitted evidence is not new and material, then the 
claim cannot be reopened.  Second, if new and material evidence 
has been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of record 
in support of the claim, presuming the credibility, see Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is well-
grounded, the Board may then proceed to evaluate the merits of 
the claim but only after ensuring that the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters and 
Elkins, both supra; see also Manio v. Derwinski, 1 Vet. App. 140, 
145-46 (1991).

In relevant part, the evidence of record at the time of the 
October 1950 RO decision is summarized as follows: 

The veteran reported on VA examination in June 1948 that Dr. 
Raines evaluated him 1 month ago for severe pains of an aching 
character in the mid-abdominal region.  Palliative treatment was 
administered with recovery.  On physical examination, there was a 
6-inch long lower left rectus incisional scar that was well-
healed.  The abdominal and chest examinations were negative.

An October 1950 VA hospital preliminary summary reflects that the 
veteran was admitted in September 1950 with a history of small, 
right inguinal hernia of one month's duration and there was no 
associated pain, bowel or bladder symptoms.  The record reflects 
past history of fracture of the pelvis and ribs in 194[5] and 
that a left lower quadrant laparotomy was performed.  On 
admission in September 1950, there was a small bulging mass 
outside the right external ring that was easily reducible.  No 
hernia was felt on the left.  A chest x-ray revealed a dome-
shaped soft tissue density projecting from the dome of the right 
diaphragm extending up over the base of the lung.  The diagnoses 
included indirect inguinal hernia, right, and eventration of the 
right diaphragm, improved.  An October 1950 rating decision 
denied service connection for a right diaphragmatic hernia as a 
constitutional or developmental abnormality and a right inguinal 
hernia as not incurred or aggravated by military service.

Additional evidence associated with the claims file subsequent to 
the October 1950 RO decision that denied service connection for a 
right inguinal hernia and right diaphragmatic hernia on the basis 
that there was no record of the inguinal hernia in service and 
the diaphragmatic hernia was of a congenital or developmental 
origin include the following: 

VA x-ray studies conducted in August and October 1994 reflect 
marked elevation of the right diaphragm, probably an incidental 
eventration, usually not considered significant.  The August 1994 
x-ray reflected a large air pocket behind the heart on the 
lateral view, probably representing a hiatus hernia.  A follow-up 
chest x-ray with fluoroscopy conducted in October 1994 reflects 
large paraesophageal hernia containing the stomach. 

A March 1996 VA outpatient treatment record reflects massive 
complete herniation of the entire stomach into the chest with 
rotation on its transverse axis so that the duodenum is inferior 
and the bottom of the stomach is superior, but no ulcer craters 
or tumor defects.  Small bowel films taken in September 1996 to 
rule out gastrointestinal bleeding reflect no organic disease, 
such as ulcer or tumor but that "marked gastritis could be the 
source of hemorrhage - small bowel study- mass of herniation of 
the stomach into the chest with corresponding inversion of the 
stomach."  

The veteran filed a request to reopen his claim for service 
connection in August 1994.  By a May 1995 rating decision, the RO 
denied reopening the claim for abdominal injuries on the basis 
that the treatment records were silent for evidence of a 
relationship to the abdominal conditions or injuries [to 
service]. 

The Board notes that in Evans v. West, 12 Vet. App. 22 (1998), 
the Court stated that as a result of Hodge, the determination of 
whether new evidence was sufficiently material is a "fact-
specific determination."  Id. at 28.  Accordingly, the Court 
held that such a determination was to be reviewed under a 
deferential standard of review, which is the clearly erroneous 
standard.  Elkins, at 209.

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Mere congenital or 
developmental defects are not diseases or injuries in the meaning 
of applicable legislation for disability compensation purposes.  
38 C.F.R. § 4.9 (1998).  

Pertinent evidence submitted since the October 1950 RO decision 
includes the veteran's statements in support of his claim.  In 
essence, the veteran asserts that his right inguinal hernia and 
right diaphragmatic hernia is related to the abdominal injury he 
sustained in-service.  In that regard, lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 
465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, as noted previously, when the determinative 
issue involves a question of medical causation, as here, only 
individuals possessing the specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, the veteran's lay statements that his 
abdominal injuries to include a right inguinal hernia and a right 
diaphragmatic hernia and the resulting ulcer condition do not 
constitute competent evidence as to the question of service 
incurrence or aggravation for the purposes of establishing a 
medical nexus.  Essentially, the veteran's statements are 
cumulative and redundant of evidence previously of record, and do 
not constitute new evidence to reopen his claim for service 
connection.  

Moreover, the VA medical evidence dated in 1994 and 1996 
establish no nexus between the abdominal injury sustained in-
service, the right inguinal hernia repaired post-service, or the 
right diaphragmatic hernia also repaired post service in 1950.  
Since the evidence received since the October 1950 RO decision 
does not, when viewed in the aggregate, tend to indicate that the 
veteran's in-service abdominal injury resulted in the right 
inguinal hernia, the right diaphragmatic hernia, or the alleged 
ulcers.  Instead, it merely reflects that the veteran has an 
abnormal small bowel study, which has not been medically 
associated with an incident of service.  

Because the evidence submitted since the RO rendered its October 
1950 decision, when viewed either alone or in conjunction with 
the other evidence of record, does not tend to indicate that the 
veteran's current abdominal complaints were caused or aggravated 
by a service-connected condition, it is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to 
reopen the claim for service connection for abdominal injuries.  
38 U.S.C.A. § 5108.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application to 
reopen a claim for service connection of abdominal injuries.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995). 



ORDER

Service connection for a back condition on a secondary basis is 
denied. 

New and material evidence having not been submitted to reopen a 
claim for service connection for abdominal injuries, the appeal 
is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

